TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-16-00338-CR



                                    Joseph Weber, Appellant

                                                 v.

                                  The State of Texas, Appellee


     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 331ST JUDICIAL DISTRICT
        NO. D-1-DC-13-904090, HONORABLE DAVID CRAIN, JUDGE PRESIDING



                                            ORDER


PER CURIAM

               It has come to the Court’s attention that the transcript from the suppression hearing

in this case was not made a part of the reporter’s record filed in this Court and sent to appellant

Joseph Weber. It appears that there are several trial court cause numbers assigned to Weber, that in

some of those cause numbers the cases were dismissed, that Weber was reindicted on the same

charge in at least one instance, and that the transcription of the suppression hearing pertinent

tothis appeal was actually recorded in cause numbers D-1-DC-11-300825 and D-1-DC-11-300826

on July 10, 2013. Accordingly, we order court reporter Raquel Kocher to file a supplemental

reporter’s record from that suppression hearing with the district clerk and with the Clerk of this

Court no later than May 26, 2017. We further order the district clerk to provide a copy of the

supplemental reporter’s record to Weber and to provide written verification to this Court of the date
and manner in which the supplemental reporter’s record was provided no later than May 31, 2017.

See Kelly v. State, 436 S.W.3d 313, 321 (Tex. Crim. App. 2014).

              It is ordered April 26, 2017.



Before Justices Puryear, Pemberton, and Goodwin

Do Not Publish




                                              2